DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified English translation of the foreign Priority document is received on 08/24/2020.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12, 13, 21, 22, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal).
Regarding claims 1 and 21, Tsai teaches a method for transmitting a synchronization signal and an apparatus for transmitting a synchronization signal (a method for transmitting synchronization signal and an eNB for performing the method of transmitting synchronization signal, paragraphs [204-205, 209, 211] and provisional 62/325,323, hereafter refers as provisional, paragraphs [149-152, 156-157]), comprising: 
a processor (apparatuses of Fig. 3A, comprising the eNB, Fig. 3A, 3F, and provisional, 7A and 7F, wherein each of the apparatuses including a processor, paragraphs [132-134], wherein provisional, paragraph [126-128]) configured to:
determine at least two sets of system parameters (the base station/eNB with the processor determines a plurality of numerologies, i.e. a common denominator sync signal numerology, paragraphs [63, 204-207], provisional, paragraph [149-153], and at least one DL sync signal numerology, paragraphs [61, 211-212], provisional, paragraph [156]), wherein each set of the system parameters comprises a frame structure parameter, wherein the frame structure parameter comprises a subcarrier spacing (wherein each of the numerologies comprise one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153]);
(the base station/eNB with the processor uses one of the numerologies to construct an DL synchronization signal, paragraphs [5, 63, 75-77, 204-208, 216, 248], Fig. 1, 22, 33 and provisional, paragraphs [4, 64, 77-78, 159, 163] and Fig. 1, 12, 15, of a predetermined structure, i.e. time domain location and/or frequency domain location, according to the used numerology which specifying a subcarrier spacing for the DL synchronization signal, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12); 
transmit the synchronization signal to the terminal (the base station/eNB with the processor transmits the synchronization signal to the UE, paragraphs [204-207, 211-212] and provisional, paragraphs [149-153, 156-157]).
However, Tsai does not explicitly teach wherein the predetermined structure of the synchronization signal “is the same for the at least two sets of system parameters”.
Rajagopal teaches a method for transmitting a signal and an apparatus for transmitting a signal (a method for transmitting a signal and an eNB for performing the method of transmitting the signal, paragraph [91]), comprising: 
a processor (processor 225], Fig. 2, wherein the processor is configured to perform the functions, paragraphs [63-67]), configured to:
(the base station/eNB with the processor identifies a plurality of numerologies, paragraphs [6, 63]), wherein each set of the system parameters comprises a frame structure parameter, wherein the frame structure parameter comprises a subcarrier spacing (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract);
construct the signal of a predetermined structure according to a subcarrier spacing of a frame structure parameter of a set of system parameters from the at least two sets of system parameters (the base station/eNB with the processor uses one of the numerologies to construct an DL signal, paragraphs [63-65, 91], wherein the DL signal is constructed to occupy a predetermined structure, i.e. time domain location and/or frequency domain location, of a frequency and time resource, according to a subcarrier spacing of the used numerology, paragraphs [63-65, 88, 91, 94, 100] and Fig. 12); 
transmit the signal to the terminal (the base station/eNB with the processor transmits the constructed DL signal to the UE, paragraph [91] and Fig. 5), 
wherein the predetermined structure of the signal is the same for the at least two sets of system parameters (wherein the time domain position and/or frequency domain location of the DL signal is same for at least two numerologies, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
is the same for the at least two sets of system parameters as taught by Rajagopal, with the teachings of the synchronization signal as taught by Tsai, for a purpose of improving capacity of the base station by enabling the predetermine structure of the synchronization signal to be the same for the at least two set of system parameters/numerologies, thus enabling the base station to use a same time resource to communicate with various user’s services (see Rajagopal, paragraphs [91, 98] and Fig. 5, 12).
Regarding claims 2 and 22, the combination of Tsai and Rajagopal further teaches wherein the predetermined structure comprises a time domain position of the synchronization signal (constructing the DL synchronization signal to occupy a particular time location, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12, see Rajagopal, paragraphs [100, 106, 150-151]).
Regarding claims 12 and 30, Tsai teaches a method for receiving a synchronization signal and an apparatus for receiving a synchronization signal (a method of receiving a synchronization signal and an UE for performing the method of receiving the synchronization signal, Fig. 23-24 and provisional, Fig. 13-14), comprising: 
a processor (the UE contains a processor, Fig. 3B, paragraph [95], provisional, Fig. 7B, paragraph [95]) configured to:
(the UE with the processor acquires a common denominator sync signal numerology, paragraphs [63, 204-205], provisional, paragraphs [149-150], and at least one DL sync signal numerology, paragraphs [61, 212-216], provisional, paragraphs [157-159]), wherein each set of the system parameters comprises a frame structure parameter, wherein the frame structure parameter comprises a subcarrier spacing (wherein each of the numerologies comprise one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [5, 63, 77, 204-207], provisional, paragraph [4, 149-153]); and
receive the synchronization signal of a predetermined structure according to a subcarrier spacing of a frame structure parameter of a set of system parameters from the at least two sets of system parameter (the UE with the processor receives the synchronization signal of a structure determined based on one of the acquired sync numerologies, i.e. specific numerologies or a common DL sync, paragraphs [5, 63, 75-77, 139-140, 204-208], Fig. 1, 22, 33 and provisional, paragraphs [4, 64, 77-78, 159, 163, Fig. 1, 12, 15, of a predetermined structure, i.e. time domain location and/or frequency domain location, according to the determined sync signal numerology which specifying a subcarrier spacing for the DL synchronization signal, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12).
is the same for the at least two sets of system parameters”.
Rajagopal teaches a method for receiving a signal and an apparatus for receiving a signal (a method of receiving a signal, paragraph [91], and an UE for performing the method of receiving the signal, Fig. 3 and paragraphs [69-70]), comprising: 
a processor (the UE contains a processor, Fig. 3 and paragraphs [70, 74-75]) configured to:
acquire two sets of system parameters (the UE with the processor acquires a plurality of DL numerologies, paragraphs [6, 63, 125]), wherein each set of the system parameters comprises a frame structure parameter, wherein the frame structure parameter comprises a subcarrier spacing (wherein each numerologies comprises one or more frame structure parameters, i.e. subcarrier spacing, symbol duration, CP, and/or etc..., paragraphs [87, 95, 98] and abstract); and
receive the signal of a predetermined structure according to a subcarrier spacing of a frame structure parameter of a set of system parameters from the at least two sets of system parameter (the UE with the processor receives the signal of a predetermined structure, i.e. a time domain location and/or frequency domain location, of a frequency and time resource, determined based on one of the acquired numerologies, paragraphs [63-65, 88, 91, 94, 100, 135, 144] and Fig. 12),
is the same for the at least two sets of system parameters (wherein the time domain location and/or frequency domain location of the DL signal is same for at least two numerologies, paragraphs [91, 94, 98, 106] and Fig. 5, 9, 12]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the predetermined structure of the signal is the same for the at least two sets of system parameters as taught by Rajagopal, with the teachings of the synchronization signal as taught by Tsai, for a purpose of improving capacity of the resources by enabling the UE to use the same predetermined structure for at least two sets of system parameters (see Rajagopal, paragraphs [3, 91, 98, 125, 135] and Fig. 5, 12).
Regarding claims 13 and 31, the combination of Tsai and Rajagopal further teaches wherein the predetermined structure comprises a time domain position of the synchronization signal (the synchronization signal occupies a particular time location, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12, see Rajagopal, paragraphs [100, 106, 150-151]).

Claims 4, 17, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2006/0034379 A1 to Yang.
claims 4 and 24, the combination of Tsai and Rajagopal teaches the time domain position of the synchronization signal (the last two symbols of a first slot of a subframe as synchronization signal, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12), but however, does not explicitly teach” indicating a time domain position by a symbol number”.
Yang teaches indicating, by a station, a time domain position of a synchronization signal by a symbol number (a transmitter indicating a time domain position of a synchronization signal by including symbol number of the synchronization signal, abstract, paragraphs [12, 29, 32, 35]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of indicating, by a base station, a time domain position of a synchronization signal by a symbol number as taught by Yang, with the teachings of the time domain position of the synchronization signal as taught by combination of Tsai and Rajagopal, for a purpose of notifying a receiver/terminal of the time domain position of the synchronization signal by indicating the symbol number in the subframe (See Yang, abstract, paragraphs [12, 32, 35]).
Regarding claims 17 and 35, the combination of Tsai and Rajagopal further teaches wherein the processor is further configured to:
determine, a time domain position of the synchronization signal (the UE identifies the last two symbols of a first slot of a subframe as synchronization signal, see Tsai, paragraphs [76-78, 149, 182, 206-207] and Fig. 2B , 6A-6B, 22, provisional, paragraphs [63-64, 78-81, 151-152] and Fig. 12),
receive the synchronization signal at the corresponding time domain position (the UE receives the synchronization signal at the last two symbols of a first slot of a subframe as synchronization signal, see Tsai, Fig. 22, paragraphs [204-206, 217-218] and provisional, paragraphs [63-64, 149-153, 160-161], Fig. 12).
However, the combination of Tsai and Rajagopal does not explicitly “indicated by a symbol number”.
Yang teaches an apparatus determines a time domain position of a synchronization signal indicated by a symbol number (a receiver identifies a time domain position, i.e. symbol number, of a synchronization signal, based on the symbol number indicated via information from a transmitter, paragraphs [12, 29, 32, 35]) and receives the synchronization signal at the corresponding time domain position (using the symbol number to receive the synchronization signal, paragraphs [12, 29, 32, 35])
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the synchronization signal indicated by the symbol number as taught by Yang, with the teachings of the time domain position of the synchronization signal as taught by combination of Tsai and Rajagopal, for a purpose of correctly identify the time domain position of the synchronization signal by using the indicated symbol number (See Yang, abstract, paragraphs [12, 32, 35]).

Claims 8, 18, 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2018/0146465 A1 to Li et al. (hereafter refers as Li).
Regarding claims 8 and 25, the combination of Tsai and Rajagopal further teaches wherein the transmitting, by the base station, the synchronization signal to the terminal comprises:
configuring, by the base station, common channel with the one set of sets of system parameters of the synchronization signal wherein the common channel (the base station with the processor further configures a PBCH, i.e. physical broadcast channel, thus is common channel of the base station, see Tsai, paragraphs [9, 63] and provisional, paragraph [39], based on the sync numerology, see Tsai, paragraphs [65, 204], Fig. 22 and provisional, paragraph [149], Fig. 12) comprises: a broadcast information (the PBCH contains broadcasted information, i.e. other supported system numerologies in a cell, see Tsai, paragraph [63] and provisional, paragraph [39]); and
transmitting the configured common channel to the terminal (transmitting the configured PBCH to the UE, see Tsai, paragraphs [63, 204] and provisional, paragraphs [39, 149]).
However, the combination of Tsai and Rajagopal does not explicitly teach that the common channel is configured with “at least two sets” of system parameters.
Li teaches a base station configures a common channel (a broadcast signal comprises common information, paragraph [92]) with the at least two sets of system (wherein the common information is configured with a plurality of frame structures corresponding to a service type(s), paragraphs [96-100, 102, 114, 107], i.e. with different subcarrier spacing and/or CP durations, paragraph [91]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of configuring the common channel with “at least two sets” of system parameters as taught by Li, with the teachings of configuring the common channel with the set of system parameters as taught by combination of Tsai and Rajagopal, for a purpose of reducing a complexity for UE implementation and reducing resource consumption of the UE, by configuring the common channel with plurality of sets of system parameters, thus the UE is able to decode the common channel using the service(s) applicable for the UE (See Li, paragraphs [95, 102-105, 114, 118]).
Regarding claims 18 and 36, the combination of Tsai and Rajagopal further teaches receiving, by the terminal, a common channel by using the set of system parameters of the synchronization signal (the UE receives a PBCH (physical broadcast channel, thus is common channel of the base station, see Tsai, paragraphs [9, 63] and provisional, paragraph [39]) based on the sync numerology, see paragraphs [65, 204], Fig. 22 and provisional, paragraph [143], Fig. 12) comprises: broadcast information (the PBCH contains broadcasted information, i.e. other supported system numerologies in a cell, paragraph [63] and provisional, paragraph [33]).
However, the combination of Tsai and Rajagopal does not explicitly teach that the common channel is using the “at least two sets” of system parameters.
(a UE receives a broadcast signal comprises common information, paragraphs [91, 92, 103]) by using least two sets of system parameters (wherein the common information is configured with plurality of frame structures corresponding to a service type, paragraphs [96-100, 102, 114, 107], i.e. with different subcarrier spacing and/or CP duration, paragraph [91]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, by a terminal, a common channel by using least two sets of system parameters as taught by Li, with the teachings of configuring the common channel with the set of system parameters as taught by combination of Tsai and Rajagopal, for a purpose of reducing a complexity for UE implementation and reducing resource consumption of the UE, by configuring the common channel with plurality of sets of system parameters, thus the UE is able to decode the common channel using the service(s) applicable for the UE (See Li, paragraphs [95, 102-105, 114, 118]).

Claims 9, 19, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0311276 A1 to Tsai et al. (hereafter refers as Tsai) in view of US 2017/0111930 A1 to Rajagopal et al. (hereafter refers as Rajagopal) as applied to claims above, and further in view of US 2019/0230696 A1 to Kim et al. (hereafter refers as Kim). 
Regarding claims 9, 19, 26 and 37, the combination of Tsai and Rajagopal further teaches wherein one set of the sets of system parameters used by a common (the base station with the processor further configures a PBCH, i.e. physical broadcast channel, thus is common channel of the base station, see Tsai, paragraphs [9, 63] and provisional, paragraph [39], based on the sync numerology, see Tsai, paragraphs [65, 204], Fig. 22 and provisional, paragraph [149], Fig. 12).
However, the combination of Tsai and Rajagopal does not explicitly teach that the” two sets of system parameters” used by a common channel are indicated through the synchronization signal “in an explicit manner”.
Kim teaches the two sets of system parameters used by a common channel are indicated through the synchronization signal in an explicit manner (wherein the common information is configured with plurality of frame structures/numerologies, paragraphs [164, 166, 167] and provisional 62/357,945, page 7, wherein the numerologies used by the common channel/PBCH are indicated through an SSS, i.e. synchronization signal, paragraphs [166-167] and provisional 62/357,945, page 7).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of two sets of system parameters used by a common channel are indicated through the synchronization signal in an explicit manner as taught by Kim, with the teachings of configuring the common channel with the set of system parameters as taught by combination of Tsai and Rajagopal, for a purpose of enabling the UE to know the numerologies of the common channel, thus correctly decode the common channel (See Kim, paragraphs [166-167] and provisional 62/357,945, page 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 22, 2021